Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This is in response to an Applicant Arguments/Remarks Made in an Amendments filed on 01/28/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Claims 1, 3-25 are pending, of which Claims 1, 21, 22 and 24 has been amended and Claim 2 was previously canceled.
The claims 1, 3-25 rejected under 35 USC 112 has been amended to overcome the rejection. Thus the rejection has been withdrawn.
The independent claims has been amended to include the new limitation that is, “issue a vehicle charge command to the electric vehicle supply equipment based on the calculated required charge level and one or more factors for charging an electric vehicle, the one or more factors including a power quality of electricity supplied by an electrical grid to the electric vehicle supply equipment.” 
In view of Applicant Argument/Remarks Made to an amended independent claims have been fully considered and upon further consideration with a prior art search, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-9, 18, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer et al. (US 2011/0225105 A1) in view of LENG XUE (CN207758578U) in further view of Tremblay (US 2015/0149221 A1).

Regarding claim 1, Scholer et al. teaches a system for vehicle for trip planning comprising: a control server communicatively (communication network 61, fig.1) coupled with an electric vehicle supply equipment (EVSE 104, fig.1) via a data network (network 61, fig.1), the control server executing a software application (processor 3, fig.2) and configured to: receive trip information from a user for a specific trip, the trip information including a trip destination (para [0029 and 0039] that the user devices receives the entered trip destination); obtain data (refer para [0031] that discloses the vehicle 31 outfitted with an on-board communication unit for data exchange with the user device 106, also para [0053] data is communicated between CPU and network 61) associated with the trip information from a third party service (modules 110 may provide mapping/navigation information, traffic information, and/or weather information..., refer para [0034, 0045, and 0062]); calculate a required charge level for an electric vehicle battery based on the received trip information (The amount of charge needed to complete the trip is determined (block 220) and presented to the user (block 222), para [0069]) and the obtained data associated with the trip information (refer fig.1 that shows mapping/traffic/weather modules 110 that gathers data associated with trip information, also refer para [0045]).
Tremblay teaches, issue a vehicle charge command (operations center 150 outputs a charging command 900 to one or more stationary charging unit 320, fig.8-9, para [0214]) to the electric vehicle supply equipment (stationary/mobile charging unit 320,300, fig.8-9) based on the charge level (refer para such as [0045, 0105, 0148, 0165, 0183] which discloses charging of the vehicle battery based its charge level).
It would have been obvious to one having ordinary skill in the art to combine the teaching of outputting a command to charge the electric vehicle based on electric vehicle charge level as taught by Tremblay within the system of Scholer et al. such that to provide reliable and rapid battery charging and to remove so-called "range anxiety", or the fear of not being able to complete a trip due to depletion of battery power (para 0004-0007).
Scholer et al. in view of Tremblay fails to disclose, issue a vehicle charge command to the electric vehicle supply equipment based on one or more factors for charging an electric vehicle, the one or more factors including a power quality of electricity supplied by an electrical grid to the electric vehicle supply equipment
LENG XUE (CN207758578U) teaches issue a vehicle charge command to the electric vehicle supply equipment based on one or more factors for charging an electric vehicle, the one or more factors including a power quality of electricity supplied by an electrical grid to the electric vehicle supply equipment (refer page 5 first para that discloses an electric vehicle charging station power quality monitoring platform 200 which monitors, analyzes, evaluates the power quality data and controls charging station accordingly based on obtained power quality monitoring data, also refer fig.1-2 that discloses charging station system).
It would have been obvious to one having ordinary skill in the art to modify the system of Scholer et al. in view of Tremblay to combine with charging station power quality monitoring system as taught by LENG XUE such that to provide the system that can analyze, compare, evaluate and diagnose the power quality problems caused by the single charger branch, charging station and the charger itself.

Regarding claim 4, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Scholer et al. further teaches, wherein the trip information comprises information on at least one stop of the specific trip (parameters may include a point of interest, para 0062).
Regarding claim 5, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Scholer et al. further teaches, wherein the obtained trip associated data comprises weather data (the trip data may also include traffic information and weather information, para [0062]).  

Regarding claim 7, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 5. Scholer et al. teaches the parameter includes weather information but fails to teach wherein the weather data comprises wind data. One of the ordinary skill in the art would appreciate that the weather data would comprise wind data related to its speed and direction data’s such that to prevent from any possible natural calamities. 

 Regarding claim 8, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Scholer et al. further teaches, wherein the obtained trip associated data comprises traffic data (the trip data may also include traffic information, para [0062]).   
 
Regarding claim 9, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Scholer et al. further teaches wherein the traffic data comprises traffic speed data (the trip data may also include traffic information, para [0062]).   

Regarding claim 18, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Scholer et al. further teaches, wherein the obtained trip associated data comprises distance data (Trip data may be generated (e.g., and without limitation, directions and trip distance) and received by the module 114 (block 204), para [0062]).  

Regarding claim 20, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Scholer et al. further teaches, wherein the obtained trip associated data comprises terrain data (conditions such as (and without limitation) traffic, road conditions (e.g., and without limitation, uphill/downhill, dirt, etc.), road type (e.g., city or highway) para [0045], (geographic parameters- para 0062)).  

Regarding claim 21, Scholer et al. teaches a non-transitory computer-readable medium storing a set of computer- executable instructions for electric vehicle charging with automated trip planning, which, when executed, cause a processor to (refer fig.1-2 that shows a system for trip panning based on the amount of charge in an electric vehicle); receive trip information from a user for a specific trip, the trip information including a trip destination (A user may plan one or more trips from one or more user devices 106, para [0029, 0030-0032, 0039, 0061-0062], fig.3); obtain data (refer para [0031] that discloses the vehicle 31 outfitted with an on-board communication unit for data exchange with the user device 106, also para [0053] data is communicated between CPU and network 61) associated with the trip information from a third party service (modules 110 may provide mapping/navigation information, traffic information, and/or weather information..., refer para [0034, 0045, and 0062]); calculate a required charge level for an electric vehicle battery based on the received trip information and the obtained trip associated data (a determination may be made by module 114 whether there is sufficient charge in the battery 100 to complete the trip entered by the user (block 218), para [0068] also refer block 220 of fig.3, from this disclosure it is understood that required charge level is calculated based on user’s entered trip).
Tremblay teaches, issue a vehicle charge command (operations center 150 outputs a charging command 900 to one or more stationary charging unit 320, fig.8-9, para [0214]) to the electric vehicle supply equipment (stationary/mobile charging unit 320,300, fig.8-9) based on the charge level (refer para such as [0045, 0105, 0148, 0165, 0183] which discloses charging of the vehicle battery based its charge level).
It would have been obvious to one having ordinary skill in the art to combine the teaching of outputting a command to charge the electric vehicle based on electric vehicle charge level as taught by Tremblay within the system of Scholer et al. such that to provide reliable and rapid battery charging and to remove so-called "range anxiety", or the fear of not being able to complete a trip due to depletion of battery power (para 0004-0007).
Scholer et al. in view of Tremblay fails to disclose, issue a vehicle charge command to the electric vehicle supply equipment based on one or more factors for charging an electric vehicle, the one or more factors including a power quality of electricity supplied by an electrical grid to the electric vehicle supply equipment
LENG XUE (CN207758578U) teaches issue a vehicle charge command to the electric vehicle supply equipment based on one or more factors for charging an electric vehicle, the one or more factors including a power quality of electricity supplied by an electrical grid to the electric vehicle supply equipment (refer page 5 first para that discloses an electric vehicle charging station power quality monitoring platform 200 which monitors, analyzes, evaluates the power quality data and controls charging station accordingly based on obtained power quality monitoring data, also refer fig.1-2 that discloses charging station system).
It would have been obvious to one having ordinary skill in the art to modify the system of Scholer et al. in view of Tremblay to combine with charging station power quality monitoring system as taught by LENG XUE such that to provide the system that can analyze, compare, evaluate and diagnose the power quality problems caused by the single charger branch, charging station and the charger itself.

Regarding claim 22, Scholer et al. teaches a method for an electric vehicle charging with automated trip planning, the method comprising; receiving trip information from a user for a specific trip, the trip information including a trip destination (A user may plan one or more trips from one or more user devices 106, para [0029, 0030-0032, 0039, 0061-0062], fig.3); obtaining data (refer para [0031] that discloses the vehicle 31 outfitted with an on-board communication unit for data exchange with the user device 106, also para [0053] data is communicated between CPU and network 61) associated with the trip information from a third party service (modules 110 may provide mapping/navigation information, traffic information, and/or weather information..., refer para [0034, 0045, and 0062]); calculating a required charge level for an electric vehicle battery based on the received trip information (a determination may be made by module 114 whether there is sufficient charge in the battery 100 to complete the trip entered by the user (block 218), para [0068] also refer block 220 of fig.3, from this disclosure it is understood that required charge level is calculated based on user’s entered trip) and the obtained data associated with the trip information (refer fig.1 that shows mapping/traffic/weather modules 110 that gathers data associated with trip information, also refer para [0045]).
Tremblay teaches, issue a vehicle charge command (operations center 150 outputs a charging command 900 to one or more stationary charging unit 320, fig.8-9, para [0214]) to the electric vehicle supply equipment (stationary/mobile charging unit 320,300, fig.8-9) based on the charge level (refer para such as [0045, 0105, 0148, 0165, 0183] which discloses charging of the vehicle battery based its charge level).
It would have been obvious to one having ordinary skill in the art to combine the teaching of outputting a command to charge the electric vehicle based on electric vehicle charge level as taught by Tremblay within the system of Scholer et al. such that to provide reliable and rapid battery charging and to remove so-called "range anxiety", or the fear of not being able to complete a trip due to depletion of battery power (para 0004-0007).
Scholer et al. in view of Tremblay fails to disclose, issue a vehicle charge command to the electric vehicle supply equipment based on one or more factors for charging an electric vehicle, the one or more factors including a power quality of electricity supplied by an electrical grid to the electric vehicle supply equipment.
LENG XUE (CN207758578U) teaches issue a vehicle charge command to the electric vehicle supply equipment based on one or more factors for charging an electric vehicle, the one or more factors including a power quality of electricity supplied by an electrical grid to the electric vehicle supply equipment (refer page 5 first para that discloses an electric vehicle charging station power quality monitoring platform 200 which monitors, analyzes, evaluates the power quality data and controls charging station accordingly based on obtained power quality monitoring data, also refer fig.1-2 that discloses charging station system).
It would have been obvious to one having ordinary skill in the art to modify the system of Scholer et al. in view of Tremblay to combine with charging station power quality monitoring system as taught by LENG XUE such that to provide the system that can analyze, compare, evaluate and diagnose the power quality problems caused by the single charger branch, charging station and the charger itself.
 
Regarding claim 24, Scholar et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Scholar et al. discloses wherein the charging factor further includes one of a grid load of the electric grid (an energy usage monitor 122 may monitor and report the energy usage of one or more appliances, para 0037) and Karner et al. further discloses, a photovoltaic production associated with the electric vehicle supply equipment (the charging parameter data can comprises at least one of energy and demand data for one or more electric grids configured to provide the electricity to the electric vehicle charging station, alternative energy resource data (e.g. solar), para [0021, 0046, 0052]).

Claims 3, 6, 10-17, 19, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer et al. (US 2011/0225105 A1) in view of Tremblay (US 2015/0149221 A1) and LENG XUE (CN207758578U)  in further view of Pallavi (IN201641002181A).

Regarding claim 3, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Scholer et al. in view of Tremblay fails to teach, wherein the trip information comprises a trip departure time.
Pallavi (IN201641002181A) teaches, wherein the trip information comprises a trip departure time (The input information can comprise of .... the time that the user is planning to make the trip (a date, time and so on), page no.3). 
It would have been obvious to one having ordinary skill in the art to combine the input information as taught by Pallavi within the system of Scholer et al. in view of Tremblay and LENG XUE such that to create a systematic planning for user’s convenience which thus saves provides economical and time management benefits. 
Regarding claim 6, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 5. Scholer et al. in view of Tremblay and LENG XUE fails to teach, wherein the weather data comprises temperature data.
Pallavi (IN201641002181A) teaches, wherein the weather data comprises temperature data (the vehicle data 203 can comprise.... cabin and ambient temperature, page no.3, 5-6).

 Regarding claim 10, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Scholer et al. in view of Tremblay and LENG XUE fails to teach, wherein the obtained trip associated data comprises day of the week data.
Pallavi (IN201641002181A) teaches, wherein the obtained trip associated data comprises day of the week data (The input information can comprise of the start point of the trip, the end point of the trip, a waypoint/intermediate point (if required), the time that the user is planning to make the trip (a date, time and so on), page no.3).  

 Regarding claim 11, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Scholer et al. in view of Tremblay and LENG XUE fails to teach, wherein the obtained trip associated data comprises vehicle data.
Pallavi (IN201641002181A) teaches, wherein the obtained trip associated data comprises vehicle data (The planning can consider a plurality of factors comprising of vehicle data, page no.3 line 5).
 
 Regarding claim 12, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 11. Scholer et al. in view of Tremblay and LENG XUE fails to teach, wherein the vehicle data comprises battery capacity data.
Pallavi (IN201641002181A) teaches, wherein the vehicle data comprises battery capacity data (vehicle data 203 can comprise of current state of charge of the battery, battery statistics, and page no.3).

 Regarding claim 13, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 11. Scholer et al. in view of Tremblay and LENG XUE fails to teach, wherein the vehicle data comprises efficiency data.
Pallavi (IN201641002181A) teaches, wherein the vehicle data comprises efficiency data (motor power consumption and efficiency, page no.4 also refer page no.6, 9).  

Regarding claim 14, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 11. Scholer et al. in view of Tremblay and LENG XUE fails to teach, wherein the vehicle data comprises aerodynamics data.
Pallavi (IN201641002181A) teaches, wherein the vehicle data comprises aerodynamics data (herein, the trip manager 201 can calculate vehicle dynamic force using information comprising of aerodynamic force, gradient force, rolling force and torque due to wheel, page no.6-7).  

Regarding claim 15, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 11. Scholer et al. in view of Tremblay fails to teach, wherein the obtained trip associated data comprises driver data.
  Pallavi (IN201641002181A) teaches, wherein the obtained trip associated data comprises driver data (The driver model can comprise of the nature of driving of the driver, page no.4).

Regarding claim 16, Scholer et al. in view of Tremblay and LENG XUE in further view of Pallavi (IN201641002181A) teaches the system for electric vehicle charging with automated trip planning integration of claim 15. Scholer et al. in view of Tremblay and LENG XUE fails to teach, wherein the driver data comprises historical speed data.
Pallavi (IN201641002181A) teaches, wherein the driver data comprises historical speed data (The vehicle data 203 can also comprise of data related to the prior history of the user such as driving habits, habitual driving speed, page no.3).  
Regarding claim 17, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 15. Scholer et al. in view of Tremblay and LENG XUE fails to teach, wherein the driver data comprises historical braking data.
Pallavi (IN201641002181A) teaches, wherein the driver data comprises historical braking data (The driver model can comprise of the nature of driving of the driver, the input levels from the driver (received through interfaces such as the accelerator, brake, clutch, hand brake, and so on), page no.4).  

Regarding claim 19, Scholer et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Scholer et al. in view of Tremblay and LENG XUE fails to teach, wherein the obtained trip associated data comprises route data.
Pallavi (IN201641002181A) teaches, wherein the obtained trip associated data comprises route data (The input can comprise of the start point of the trip, the end point of the trip, at least one waypoint/intermediate point, the time that the user is planning to make the trip (a date, time and so on), number of passengers and other route related parameters).
 
 Regarding claim 23, Scholar et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Pallavi further teaches, determine that the required charge level exceeds a capacity of the electric vehicle battery (The trip manager 201 determines (504) the difference between the current state of charge and the predicted state of charge for the instant of detection of the current state of charge. The trip manager 201 checks (505) if the determined difference is greater than a pre-defined threshold, page 5 para 2); adjust a route to the trip destination such that the route includes at least one location having an available electric vehicle charging station (If the trip cannot be completed with the remaining charge in the battery based on the current state of charge, the trip manager 201 locates at least one charging points along the route and further provides the relevant information to the user, page 5 para 2); and 
transmit the adjusted route to the electric vehicle (The indication can be in the form of a visual indication, an auditory indication, a combination of visual and auditory indications, or any other equivalent means for providing an indication to the user, using the user device and can indicate whether the user can complete the trip using current SOC and availability of charging locations along the route, page 5 para 2).

Regarding claim 25, Scholar et al. in view of Tremblay and LENG XUE teaches the system for electric vehicle charging with automated trip planning integration of claim 1. Pallavi further teaches, wherein the trip information further includes trip departure time (the time that the user is planning to make the trip (a date, time and so on), page 3 para 3), and the data associated with the trip information includes weather data for one or more locations along a route to the trip destination at one or more times (refer page 5 para 2 that discloses the trip information that includes weather condition, also refer abstract), the weather data calculated using the trip departure time (The trip manager 202 can identify the route using navigation applications (which can be built-in or can be external). The trip manager 202 creates (1102) a profile for the journey, wherein the profile comprises of road gradient profiles, weather profiles, traffic pattern profile and so on, page 7 para 3), a speed limit parameter (a speed/acceleration limit, page 3 para 1), and a terrain parameter (nature of roads, abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859